PER CURIAM.
In these consolidated cases, appellants sought review of adverse judgments enjoining them from exhibiting allegedly obscene films. We affirmed those judgments.1 Subsequently, the U.S. Supreme Court granted certiorari and remanded the cases to this court for further consideration in light of our decision in State ex rel. Little Beaver Theatre, Inc. v. Tobin, Fla.App.1972, 258 So.2d 30, where we held that a judgment enjoining a theater corporation from publicly exhibiting any motion picture which portrayed certain listed acts was too broad in scope where it did not have reference to films which had been seized or to any specific films.
After a review of the respective judgments in light of the hereinabove holding, we conclude that the provisions generally prohibiting the appellants (without reference to any specific films) from exhibiting or showing at any public place in Dade County any motion picture films which graphically portray genitalia in combination with sexual intercourse, various acts of sodomy, homosexuality, bestiality or sadomasochism, whether actual or simulated, were too broad in scope and hereby are stricken.
In all other respects the judgments are affirmed with the exception as noted in our earlier opinions that the injunctions be confined to Dade County.
Affirmed as modified.

. See United Theaters of Florida, Inc. v. State ex rel. Gerstein, Fla.App.1972, 259 So.2d 210; United Theatres of Florida, Inc. v. State ex rel. Gerstein, Fla.App.1972, 259 So.2d 215.